Exhibit 10.2

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or registered or qualified under any
state securities laws.  The securities may not be sold, transferred, pledged or
hypothecated unless such sale, transfer, pledge or hypothecation is in
accordance with such Act and applicable state securities laws.

 

WARRANT NO.     

 

to Purchase Common Stock of

 

GENAISSANCE PHARMACEUTICALS, INC.

 

THIS WARRANT IS TO CERTIFY THAT                  , a                  
corporation (the “Holder”), is entitled to purchase from Genaissance
Pharmaceuticals, Inc., a Delaware corporation (the “Company”),             
shares of Common Stock of the Company (the “Common Stock”) for the Exercise
Price described herein upon the terms and conditions set forth herein.  This
warrant is being issued by the Company in connection with the closing of a sale
to the Holder of                  shares of Common Stock and is one of a series
of common stock purchase warrants (collectively, the “November 2004 Warrants”)
issued in connection with the sale by the Company of up to approximately $6.0
million worth of Common Stock.

 


SECTION 1.  CERTAIN DEFINITIONS.


 


(A) UNLESS OTHERWISE STATED IN THIS WARRANT, CAPITALIZED TERMS USED BUT NOT
DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THAT CERTAIN SECURITIES
PURCHASE AGREEMENT, DATED AS OF THE DATE HEREOF, BETWEEN THE COMPANY AND THE
HOLDER.


 


(B) AS USED IN THIS WARRANT, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
FOLLOWING MEANINGS:


 

“Expiration Date” shall mean November 19, 2009.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Warrant” shall mean this Warrant and any warrant(s) issued in substitution for
this Warrant.

 

“Warrantholder” shall mean the Holder, as the initial holder of this Warrant,
and any Affiliate of the Holder to whom this Warrant has been transferred in
accordance with Section 10 hereof.

 


SECTION 2.  WARRANT SHARES; EXERCISE PRICE.

 


(A) THIS WARRANT MAY BE EXERCISED IN ACCORDANCE WITH SECTION 3 FOR UP TO
             SHARES OF COMMON STOCK (SUCH SHARES, AS MAY BE ADJUSTED FROM TIME
TO TIME PURSUANT TO SECTION 4, ARE REFERRED TO HEREIN AS THE “WARRANT SHARES”).

 


(B) THE EXERCISE PRICE FOR EACH WARRANT SHARE IS $1.69 (SUCH PRICE, AS MAY BE
ADJUSTED FROM TIME TO TIME PURSUANT TO SECTION 4, IS REFERRED TO HEREIN AS THE
“EXERCISE PRICE”).

 

--------------------------------------------------------------------------------


 

Section 3.  Exercise of Warrant.

 


(A)(I) SUBJECT TO SECTIONS 3(B) AND CLAUSE 3(A)(II) BELOW, THE WARRANTHOLDER MAY
EXERCISE THIS WARRANT, IN WHOLE BUT NOT IN PART, AT ANY TIME BEGINNING ON THE
DATE HEREOF UNTIL AND INCLUDING THE EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE
MINIMUM NUMBER OF WARRANTS SHARES SUBJECT TO ANY EXERCISE NOTICE SHALL BE
25,000.  IN THE EVENT THIS WARRANT IS EXERCISED IN PART, THE COMPANY, AT ITS
EXPENSE, WILL CAUSE TO BE ISSUED IN THE NAME OF, AND DELIVERED TO, THE HOLDER A
NEW WARRANT OR WARRANTS (DATED THE DATE HEREOF) OF LIKE TENOR, CALLING IN THE
AGGREGATE ON THE FACE OR FACES THEREOF FOR THE NUMBER OF WARRANT SHARES EQUAL
(WITHOUT GIVING EFFECT TO ANY ADJUSTMENT THEREIN) TO THE NUMBER OF SUCH SHARES
CALLED FOR ON THE FACE OF THIS WARRANT MINUS THE NUMBER OF WARRANT SHARES FOR
WHICH THIS WARRANT WAS SO EXERCISED.

 

(a)(ii)  Notwithstanding the foregoing, if at any time after one year from the
date of the issuance of this Warrant, and only after such time, a registration
statement on Form S-3 to enable the resale of all of the Warrant Shares has not
been declared effective by the Securities and Exchange Commission, the Holder
may, at its option, elect to exchange this Warrant, in whole but not in part (a
“Warrant Exchange”), into the number of Warrant Shares determined in accordance
with this Section 3(a)(ii) by presentation and surrender of this Warrant to the
Company at its principal office, accompanied by a notice (a “Notice of
Exchange”) stating that this Warrant is being exchanged and the number of shares
of Common Stock to be exchanged.  In connection with any Warrant Exchange, this
Warrant shall represent the right to acquire the number of shares of Common
Stock (rounded to the nearest whole number) equal to (i) the total number of
Warrant Shares (the “Total Number”), less (ii) the number of shares equal to the
quotient obtained by dividing (A) the product of the Total Number and the then
applicable Exercise Price by (B) the then fair market value (determined as set
forth below) per share of Common Stock.  For purposes of this Section 3(a)(ii),
the “fair market value” per share of Common Stock as of any date shall be the
closing sale prices of the Common Stock, as reported on the securities exchange
which is the principal market for the Common Stock on the trading day
immediately preceding the date the Notice of Exchange is received by the
Company.  If the Common Stock is not publicly traded, the “fair market value”
per share of Common Stock shall be an amount determined by the Company’s Board
of Directors upon request of the Holder.

 


(B) EXCEPT AS PROVIDED IN SECTION 3(A)(II) ABOVE, THE WARRANTHOLDER SHALL
EXERCISE THIS WARRANT BY DELIVERING TO THE COMPANY AT THE ADDRESS SET FORTH ON
THE SIGNATURE PAGE HERETO (I) THE EXERCISE NOTICE SET OUT AT THE END OF THIS
WARRANT, (II) THIS WARRANT AND (III) A CASH PAYMENT EQUAL TO THE AGGREGATE
EXERCISE PRICE PAYABLE IN RESPECT OF THE NUMBER OF WARRANT SHARES PURCHASED UPON
SUCH EXERCISE, BY WIRE TRANSFER TO AN ACCOUNT OF THE COMPANY DESIGNATED IN
WRITING BY THE COMPANY TO THE WARRANTHOLDER.


 


(C) UPON EXERCISE OF THIS WARRANT AND DELIVERY OF THE EXERCISE NOTICE WITH
PROPER PAYMENT (OR A VALID WARRANT EXERCISE PURSUANT TO SECTION 3(A)(II) ABOVE)
RELATING THERETO, THE COMPANY SHALL ISSUE AND DELIVER AS SOON AS PRACTICABLE
(AND IN ANY CASE WITHIN FOUR (4) BUSINESS DAYS THEREAFTER) TO THE WARRANTHOLDER
A STOCK CERTIFICATE OR CERTIFICATES, DULY EXECUTED BY THE COMPANY, REPRESENTING
THE WARRANT SHARES.


 


(D) THE STOCK CERTIFICATE OR CERTIFICATES FOR THE WARRANT SHARES TO BE DELIVERED
IN ACCORDANCE WITH THIS SECTION 3 SHALL BE REGISTERED IN THE NAME OF THE
WARRANTHOLDER OR SUCH OTHER

 

2

--------------------------------------------------------------------------------


 

Person as shall be designated in the Exercise Notice.  Such certificate or
certificates shall be deemed to have been issued and the Warrantholder or any
other Person so designated to be named therein shall be deemed to have become
the holder of record of such shares, including to the extent permitted by law
the right to vote such shares or to consent or to receive notice as
stockholders, as of the time said notice is delivered to the Company as
aforesaid.


 


(E) THE COMPANY SHALL PAY ALL EXPENSES PAYABLE IN CONNECTION WITH THE
PREPARATION, ISSUE AND DELIVERY OF STOCK CERTIFICATES UNDER THIS SECTION 3,
INCLUDING ANY TRANSFER TAXES RESULTING FROM THE EXERCISE OF THIS WARRANT BY THE
HOLDER AND THE ISSUANCE OF THE WARRANT SHARES TO THE HOLDER HEREUNDER.


 


(F) UPON THE EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE TERMS HEREOF, THE
WARRANT SHARES SHALL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND FREE
FROM ALL LIENS, OTHER THAN LIENS CREATED BY THE WARRANTHOLDER.


 


SECTION 4.  ADJUSTMENT OF EXERCISE PRICE AND WARRANT SHARES.


 


(A) IF, AT ANY TIME PRIOR TO THE EXPIRATION DATE, THE NUMBER OF OUTSTANDING
SHARES OF COMMON STOCK IS (I) INCREASED BY A STOCK DIVIDEND PAYABLE IN SHARES OF
COMMON STOCK OR BY A SUBDIVISION OR SPLIT-UP OF SHARES OF COMMON STOCK OR (II)
DECREASED BY A COMBINATION OF SHARES OF COMMON STOCK, THEN, FOLLOWING THE RECORD
DATE FIXED FOR THE DETERMINATION OF HOLDERS OF COMMON STOCK ENTITLED TO RECEIVE
THE BENEFITS OF SUCH STOCK DIVIDEND, SUBDIVISION, SPLIT-UP, OR COMBINATION, THE
EXERCISE PRICE SHALL BE ADJUSTED TO A NEW AMOUNT EQUAL TO THE PRODUCT OF (I) THE
EXERCISE PRICE IN EFFECT ON SUCH RECORD DATE AND (II) THE QUOTIENT OBTAINED BY
DIVIDING (X) THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING ON SUCH RECORD
DATE (WITHOUT GIVING EFFECT TO THE EVENT REFERRED TO IN THE FOREGOING CLAUSE (I)
OR (II)), BY (Y) THE NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE OUTSTANDING
IMMEDIATELY AFTER THE EVENT REFERRED TO IN THE FOREGOING CLAUSE (I) OR (II), IF
SUCH EVENT HAD OCCURRED IMMEDIATELY FOLLOWING SUCH RECORD DATE.


 


(B) UPON EACH ADJUSTMENT OF THE EXERCISE PRICE AS PROVIDED IN SECTION 4(A), THE
WARRANTHOLDER SHALL THEREAFTER BE ENTITLED TO PURCHASE, AT THE EXERCISE PRICE
RESULTING FROM SUCH ADJUSTMENT, THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO
THE PRODUCT OF (I) THE NUMBER OF SHARES OF COMMON STOCK THAT THE WARRANTHOLDER
WAS ENTITLED TO PURCHASE PRIOR TO SUCH ADJUSTMENT AND (II) THE QUOTIENT OBTAINED
BY DIVIDING (X) THE EXERCISE PRICE EXISTING PRIOR TO SUCH ADJUSTMENT BY (Y) THE
NEW EXERCISE PRICE RESULTING FROM SUCH ADJUSTMENT.


 


SECTION 5.  RECLASSIFICATION, ETC.  IN CASE OF ANY RECLASSIFICATION OR CHANGE OF
THE OUTSTANDING SHARES OF COMMON STOCK (OTHER THAN AS A RESULT OF A SUBDIVISION,
COMBINATION OR STOCK DIVIDEND), OR IN CASE OF ANY CONSOLIDATION OF THE COMPANY
WITH, OR MERGER OF THE COMPANY INTO, ANOTHER CORPORATION OR OTHER BUSINESS
ORGANIZATION (OTHER THAN A CONSOLIDATION OR MERGER IN WHICH THE COMPANY IS THE
CONTINUING CORPORATION AND WHICH DOES NOT RESULT IN ANY RECLASSIFICATION OR
MATERIAL CHANGE OF THE OUTSTANDING SHARES OF COMMON STOCK) AT ANY TIME PRIOR TO
THE EXPIRATION DATE, THEN, AS A CONDITION OF SUCH RECLASSIFICATION,
REORGANIZATION, CHANGE, CONSOLIDATION OR MERGER, LAWFUL PROVISION SHALL BE MADE,
AND DULY EXECUTED DOCUMENTS EVIDENCING THE SAME FROM THE COMPANY OR ITS
SUCCESSOR SHALL BE DELIVERED TO THE WARRANTHOLDER, SO THAT THE WARRANTHOLDER
SHALL HAVE THE RIGHT PRIOR TO THE EXPIRATION DATE TO PURCHASE, AT A PRICE NOT TO
EXCEED THE AGGREGATE EXERCISE PRICE, THE KIND AND AMOUNT OF SHARES OF STOCK AND
OTHER

 

3

--------------------------------------------------------------------------------


 

securities and property receivable upon such reclassification, reorganization,
change, consolidation or merger by a holder of the number of shares of Common
Stock purchasable by the Warrantholder immediately prior to such
reclassification, reorganization, change, consolidation or merger, and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Warrantholder to the end that the provisions hereof shall
thereafter be applicable in relation to any shares of stock and other securities
and property thereafter deliverable upon exercise hereof.


 


SECTION 6.  RESERVATION AND AUTHORIZATION OF COMMON STOCK.  THE COMPANY SHALL AT
ALL TIMES RESERVE AND KEEP AVAILABLE FOR ISSUANCE SUCH NUMBER OF ITS AUTHORIZED
BUT UNISSUED SHARES OF COMMON STOCK AS WILL BE SUFFICIENT TO PERMIT THE EXERCISE
OF THIS WARRANT.


 


SECTION 7.  STOCK BOOKS.  THE COMPANY WILL NOT AT ANY TIME, EXCEPT UPON
DISSOLUTION, LIQUIDATION OR WINDING UP OR IN ACCORDANCE WITH SECTION 5, CLOSE
ITS STOCK BOOKS SO AS TO RESULT IN PREVENTING OR DELAYING THE EXERCISE OF THIS
WARRANT DURING NORMAL BUSINESS HOURS.


 


SECTION 8.  LIMITATION OF LIABILITY.  NO PROVISIONS HEREOF, IN THE ABSENCE OF
AFFIRMATIVE ACTION BY THE WARRANTHOLDER TO PURCHASE THE WARRANT SHARES
HEREUNDER, SHALL GIVE RISE TO ANY LIABILITY OF THE WARRANTHOLDER TO PAY THE
EXERCISE PRICE OR AS A STOCKHOLDER OF THE COMPANY (WHETHER SUCH LIABILITY IS
ASSERTED BY THE COMPANY OR CREDITORS OF THE COMPANY).


 


SECTION 9.  LEGEND. EACH STOCK CERTIFICATE REPRESENTING WARRANT SHARES SHALL
BEAR A LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT OR IN A TRANSACTION
WHICH QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE ACT, THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND THE SECURITIES LAW OF ANY APPLICABLE
STATE.”

 


SECTION 10.  TRANSFER.  SUBJECT TO COMPLIANCE WITH THE SECURITIES ACT AND THE
APPLICABLE RULES AND REGULATIONS PROMULGATED THEREUNDER, THE HOLDER MAY TRANSFER
THIS WARRANT, IN WHOLE BUT NOT IN PART, TO ANY OF ITS AFFILIATES WITHOUT THE
CONSENT OF THE COMPANY.  ANY SUCH TRANSFER SHALL BE MADE AT THE OFFICE OR AGENCY
OF THE COMPANY AT WHICH THIS WARRANT IS EXERCISABLE, BY THE REGISTERED HOLDER
HEREOF IN PERSON OR BY ITS DULY AUTHORIZED ATTORNEY, UPON SURRENDER OF THIS
WARRANT TOGETHER WITH THE ASSIGNMENT HEREOF PROPERLY ENDORSED, AND PROMPTLY
THEREAFTER A NEW WARRANT SHALL BE ISSUED AND DELIVERED BY THE COMPANY,
REGISTERED IN THE NAME OF THE ASSIGNEE.  UNTIL REGISTRATION OF TRANSFER HEREOF
ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE HOLDER AS THE OWNER
HEREOF FOR ALL PURPOSES.


 


SECTION 11.  LOSS, DESTRUCTION, ETC. OF WARRANT.  UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR
MUTILATION OF THIS WARRANT AND, IN THE CASE OF ANY SUCH MUTILATION, UPON
SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY WILL MAKE AND DELIVER,
IN LIEU OF SUCH LOST, STOLEN, DESTROYED OR MUTILATED WARRANT,

 

4

--------------------------------------------------------------------------------


 

a new warrant of like tenor and representing the right to purchase the Warrant
Shares.


 


SECTION 12.  AMENDMENTS.  THE TERMS OF THIS WARRANT MAY BE AMENDED, AND THE
OBSERVANCE OF ANY TERM HEREIN MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR
INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), UPON WRITTEN CONSENT OF THE
COMPANY AND THE HOLDERS OF AT LEAST 50% OF THE SHARES OF COMMON STOCK ISSUED OR
ISSUABLE UPON EXERCISE OF THE NOVEMBER 2004 WARRANTS THEN OUTSTANDING; PROVIDED,
HOWEVER, THAT ANY SUCH AMENDMENT OR WAIVER WILL APPLY TO ALL NOVEMBER 2004
WARRANTS THEN OUTSTANDING; AND PROVIDED FURTHER THAT THE NUMBER OF WARRANT
SHARES SUBJECT TO THIS WARRANT AND THE EXERCISE PRICE OF THIS WARRANT MAY NOT BE
AMENDED, AND THE RIGHT TO EXERCISE THIS WARRANT MAY NOT BE WAIVED, WITHOUT THE
WRITTEN CONSENT OF THE HOLDER OF THIS WARRANT (IT BEING AGREED THAT AN EVENT
OCCURRING UNDER ANY OF THE PROVISIONS OF SECTION 4 OR SECTION 5 OF THIS WARRANT
SHALL NOT BE CONSIDERED AN AMENDMENT OF THE NUMBER OF WARRANT SHARES OR THE
EXERCISE PRICE).


 


SECTION 13.  NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR DELIVERED (A) WHEN
DELIVERED PERSONALLY, (B) IF TRANSMITTED BY FACSIMILE WHEN CONFIRMATION OF
TRANSMISSION IS RECEIVED, (C) IF SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, THREE BUSINESS DAYS AFTER MAILING OR (D) IF
SENT BY REPUTABLE OVERNIGHT COURIER SERVICE, ONE BUSINESS DAY AFTER DELIVERY TO
SUCH SERVICE; AND SHALL BE ADDRESSED AS FOLLOWS:

 

If to the Company, to:

 

with a copy to:

 

 

 

Genaissance Pharmaceuticals, Inc.
Five Science Park
New Haven, Connecticut 06511
Attention: Chief Financial Officer
Facsimile: (203) 786-3567

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention: Steven D. Singer, Esq.
Facsimile: (617) 526-5000

 

 

 

If to the Holder, to:

 

with a copy to:

 

 

 

 

 

 

Attention:

 

Attention:

Facsimile:

 

Facsimile:

 


SECTION 14.  SUCCESSORS AND ASSIGNS.  THIS WARRANT SHALL BIND AND INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS.


 


SECTION 15.  GOVERNING LAW.  THIS WARRANT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (OTHER THAN ITS CONFLICTS OF LAW PROVISIONS).

 

5

--------------------------------------------------------------------------------


 


SECTION 16.  NO STOCKHOLDER RIGHTS WITH RESPECT TO WARRANT SHARES.  UNTIL THE
WARRANT SHARES SUBJECT TO THIS WARRANT ARE ISSUED TO THE WARRANTHOLDER UPON
EXERCISE OF THIS WARRANT, THE WARRANTHOLDER SHALL HAVE NO RIGHT TO VOTE THE
WARRANT SHARES IN CONNECTION WITH ANY MATTERS TO WHICH HOLDERS OF COMMON STOCK
ARE ENTITLED TO VOTE AND SHALL HAVE NO RIGHTS AS A STOCKHOLDER OF THE COMPANY
WITH RESPECT TO THE WARRANT SHARES.


 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer as of November 19, 2004.

 

 

GENAISSANCE PHARMACEUTICALS,
INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

Five Science Park

 

New Haven, Connecticut 06511

 

Attention: Chief Financial Officer

 

Fax: (203) 786-3567

 

[Holder’s agreement and acknowledgement follows]

 

 

Signature Page to Warrant

 

--------------------------------------------------------------------------------


 

AGREED AND ACKNOWLEDGED

 

AS OF NOVEMBER    , 2004:

 

 

 

[HOLDER],

 

a                              corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Holder’s Agreement and Acknowledgement

 

--------------------------------------------------------------------------------


 

EXERCISE NOTICE

 

(to be executed only upon exercise of Warrant)

 

To:                              Genaissance Pharmaceuticals, Inc.

Five Science Park

New Haven, Connecticut 06511

Attention:  Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase                            of the Warrant
Shares covered by such Warrant and herewith makes payment of the aggregate
Exercise Price payable in respect of the number of Warrant Shares purchased upon
such exercise, as provided for in such Warrant.

 

The Warrant Shares shall be registered in the name of the following Person:

 

                                                             .

 

Dated:

 

 

Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------